Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 02/03/2021.
Claims 21-30, 32-37 and 39-42 are pending in this application.  Claims 21, 28, 35 are independent claims.   In Amendment, claims 31 and 38 are cancelled and claims 41-42 are added.  This Office Action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-30, 32-37, and 39-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopkins et al. (U.S. 2009/0240510 A1).
Re claim 21, Hopkins et al. disclose in Figures 1-8 a system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: receiving an alert associated with one or more nodes of a service model, wherein each of the one or more nodes represents a respective configuration item (CI) in a configuration management database (CMDB) (e.g. paragraphs [0002, 0004, and 0013]); performing an impact calculation against the one or more nodes based on the alert (e.g. Figure 3 and paragraph [0035 and 0039]); determining that a severity of the respective CI associated with one of the one or more nodes has changed responsive to the impact calculation (e.g. Figures 5-7); determining that the changed severity prevents one or more conditions of a service level agreement (SLA) associated with the service model from being met; and identifying the SLA as breached (e.g. Figures 4-8 and paragraphs [0016 and 0041-0044]). 
Re claim 22, Hopkins et al. disclose in Figures 1-8 the SLA is associated with a task to be completed within an instance of a computing network (e.g. paragraphs [0004 and 0016]). 
Re claim 23, Hopkins et al. disclose in Figures 1-8 the one or more conditions comprise a time period in which the task is to be completed (e.g. abstract, Figure 3 and paragraphs [0013-0014]). 
Re claim 24, Hopkins et al. disclose in Figures 1-8 the operations comprise updating a record associated with the SLA with data indicative of the changed severity of the respective CI or the breached SLA or both (e.g. abstract and paragraphs [0016 and 0044]). 
Re claim 25, Hopkins et al. disclose in Figures 1-8 determining that the changed severity prevents the one or more conditions of the SLA associated with the service model from being met comprises: determining that the one or more conditions require an attribute associated with the respective CI to have a particular value; and determining that the changed severity of the respective CI causes the attribute to have a different value than the particular value (e.g. Figures 5-8 and paragraphs [0035-0042]). 
Re claim 26, Hopkins et al. disclose in Figures 1-8 the operations comprise providing, to a computing device, an indication that a computer infrastructure resource associated with the respective CI has been affected by the alert in response to determining that the severity of the respective CI has changed (e.g. Figures 5-8 and paragraphs [0011-0013]). 
Re claim 27, Hopkins et al. disclose in Figures 1-8 the operations comprise identifying the SLA from a plurality of SLAs associated with the service model in a database based on a determination that the respective CI is associated with the SLA (e.g. paragraph [0016] with the SLAC). 
Re claim 28, it is a method claim having similar limitations cited in claim 21.  Thus, claim 28 is also rejected under the same rationale as cited in the rejection of claim 21. 
Re claim 29, it is a method claim having similar limitations cited in claim 22.  Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 22.
Re claim 30, it is a method claim having similar limitations cited in claim 23.  Thus, claim 30 is also rejected under the same rationale as cited in the rejection of claim 23.
Re claim 32, it is a method claim having similar limitations cited in claim 25.  Thus, claim 32 is also rejected under the same rationale as cited in the rejection of claim 25.
Re claim 33, it is a method claim having similar limitations cited in claim 26.  Thus, claim 33 is also rejected under the same rationale as cited in the rejection of claim 26.
Re claim 34, it is a method claim having similar limitations cited in claim 27.  Thus, claim 34 is also rejected under the same rationale as cited in the rejection of claim 27.
Re claim 35, it is a medium claim having similar limitations cited in claim 21.  Thus, claim 35 is also rejected under the same rationale as cited in the rejection of claim 21.
Re claim 36, it is a medium claim having similar limitations cited in claim 22.  Thus, claim 36 is also rejected under the same rationale as cited in the rejection of claim 22.
Re claim 37, it is a medium claim having similar limitations cited in claim 23.  Thus, claim 37 is also rejected under the same rationale as cited in the rejection of claim 23.
Re claim 39, it is a medium claim having similar limitations cited in claim 25.  Thus, claim 39 is also rejected under the same rationale as cited in the rejection of claim 25.
Re claim 40, it is a medium claim having similar limitations cited in claim 26.  Thus, claim 40 is also rejected under the same rationale as cited in the rejection of claim 26.
Re claim 41, Hopkins et al. disclose in Figures 1-8 the one or more conditions comprise use of a computing resource of the instance of the computing network to perform the task (e.g. abstract, Figure 3, and paragraph [0010-0011]).
Re claim 42, Hopkins et al. disclose in Figures 1-8 updating a record associated with the task with a first indication of the changed severity of the respective CI and a second indication of the breached SLA (e.g. Figure 3 and paragraphs [0015-0016, 0029 and 0032] with continuously monitoring the system performing and generating alerts).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25, 27-28, 32, 34-35 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,469,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims would anticipate equivalently every limitation of the co-pending claims.

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
The applicant argues in pages 8-12 for claims21, 28, and 35 that Hopkins fails to disclose the step of determining… that the changed severity prevents one or more conditions of a SLA asscoaited with the service model from being met; and identifying … the SLA as breached.
The examiner respectfully submits that Hopkins reasonably discloses alleged limitations, particularly in the abstract and paragraph [0016] wherein it generates an alert with severity indication as seen in Figure 5 within the SLAC model applied to the BSE such as system performance or system security.

The applicant argues in pages 12-13 for claim 24 that Hopkins fails to teach updating record associated with SLA with indicative data of changed of severity of the respective CI, or breached SLA, or both. 
The examiner respectfully submits that Hopkins discloses in Figure 3 and paragraphs [0015-0016, 0029 and 0032] with continuously monitoring the system performing and generating alerts.  Thus, whenever there is a new status/alert, the system would generate and that would be equivalent to updating the existing alert/record wherein the alert can also include the severity level as seen in Figure 5.

The applicant argues in pages 14-15 for claims 25, 32, 39 that Hopkins fails to teach “determining…have a different value that the particular value”.
The examiner respectfully submits that Hopkins discloses in the abstract and paragraphs [0040-0041] with the degradation of CI including the performance, security, capacity…. wherein certain rules are applied to determine the severity level of the degradation.  Whenever certain parameter is monitored in order to generate the alert when the parameter is met the rule.

The applicant argues in pages 15-16 for claims 27 and 34 that Hopkins fails to teach identify….with SLA.”
The examiner respectfully submits that the limitations in these claims can be reasonably seen in paragraph [0016] wherein certain SLAC from a group of SLACs can be selected to apply the BSE.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443